               Case 2:20-cv-01606-BJR Document 27-3 Filed 12/23/20 Page 1 of 13




 1                                            THE HONORABLE BARBARA JACOBS ROTHSTEIN

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9
     TATIANA WESTBROOK, an individual;
10   JAMES WESTBROOK, an individual; HALO
11   BEAUTY PARTNERS, LLC, a Nevada Limited NO. 2:20-cv-01606-BJR
     Liability Company,
12
                                     Plaintiffs,           DECLARATION OF KIM FULMER
13
               v.
14

15   KATIE JOY PAULSON, an individual;
     WITHOUT A CRYSTAL BALL, LLC, a
16   Minnesota Limited Liability Company; and
     DOES 1 through 100, inclusive,
17
                                     Defendants.
18

19             I, Kim Fulmer, hereby state as follows:
20             1.     I am over the age of eighteen and am competent to testify to the facts alleged
21   herein.
22             2.     I am a resident of North Carolina.
23             3.     I was a moderator for the live stream of one of Katie Joy Paulson’s YouTube
24   channel, “Without a Crystal Ball,” from in or around July 2019 through in or around August
25   2019.
26

                                                           CARROLL, BIDDLE, & BILANKO, PLLC
     DECLARATION OF KIM FULMER-1                                  1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                                              Seattle, WA 98104
             Case 2:20-cv-01606-BJR Document 27-3 Filed 12/23/20 Page 2 of 13




            4.      I became a moderator for Ms. Paulson after being a subscriber to her YouTube
 1
     channel for about a month, starting in or around June 2019.
 2
            5.      Ms. Paulson reached out to me for help moderating her YouTube livestream after
 3
     I had interacted with her as a subscriber.
 4
            6.      Part of my duties as a moderator was to delete negative comments written
 5
     regarding Ms. Paulson in the live stream chat boxes.
 6
            7.      In addition to moderating for Ms. Paulson I also have my own YouTube channel
 7
     called “Unveiling the Mask.” I also have a Twitter account with the username @unveiling_.
 8
            8.      In around August 2019, I had a falling out with Ms. Paulson, and she blocked me
 9
     as a moderator.
10
            9.      After I stopped moderating for Ms. Paulson, another subscriber and supporter of
11
     Ms. Paulson’s YouTube channel and Twitter page, “Without a Crystal Ball,” and
12
     @woacbofficial respectively, who I know to be Lori Ann Barnhart (Twitter usernames Lori Ann
13
     / @bloodtall and @lab05059) threatened multiple individuals, including myself, with violence
14
     on Twitter. Specifically, because of my falling out with Ms. Paulson, Lori Ann Barnhart made
15
     threats against me and threatened to have me murdered by a biker gang. Below are actual
16
     screenshots from May 2020 that I obtained from my Twitter account that contain Ms. Barnhart’s
17
     public threats of violence against myself and others.
18

19

20

21

22

23

24

25
26

                                                       CARROLL, BIDDLE, & BILANKO, PLLC
     DECLARATION OF KIM FULMER-2                                   1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                                               Seattle, WA 98104
            Case 2:20-cv-01606-BJR Document 27-3 Filed 12/23/20 Page 3 of 13




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17
18

19

20

21

22

23

24

25
26

                                            CARROLL, BIDDLE, & BILANKO, PLLC
     DECLARATION OF KIM FULMER-3                     1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                                 Seattle, WA 98104
            Case 2:20-cv-01606-BJR Document 27-3 Filed 12/23/20 Page 4 of 13




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17
18

19

20

21

22

23

24

25
26

                                            CARROLL, BIDDLE, & BILANKO, PLLC
     DECLARATION OF KIM FULMER-4                     1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                                 Seattle, WA 98104
                Case 2:20-cv-01606-BJR Document 27-3 Filed 12/23/20 Page 5 of 13




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17
18

19

20
            10.         After receiving the threats of violence, I personally conducted an investigation
21
     and determined that Ms. Barnhart is a resident of the State of Washington, and that she works for
22
     the Office of the Secretary of Transportation for the State of Washington. Here is a link to the
23
     Washington Office of the Secretary of Transportation, which lists Ms. Barnhart as “Capital
24
     Projects     and     Business   Services   Planner”    https://wsdot.wa.gov/sites/default/files/2020/03/27/PT-
25
26

                                                           CARROLL, BIDDLE, & BILANKO, PLLC
     DECLARATION OF KIM FULMER-5                                      1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                                                  Seattle, WA 98104
             Case 2:20-cv-01606-BJR Document 27-3 Filed 12/23/20 Page 6 of 13




     PhoneDirectory-WashingtonStatePublicTransportation.pdf. A   redacted screenshot from this webpage, as it
 1
     existed on December 18, 2020 is below :
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17
18

19

20

21

22

23

24

25
26

                                                           CARROLL, BIDDLE, & BILANKO, PLLC
     DECLARATION OF KIM FULMER-6                                        1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                                                    Seattle, WA 98104
             Case 2:20-cv-01606-BJR Document 27-3 Filed 12/23/20 Page 7 of 13




            11.    I have observed tweets from the @woacbofficial Twitter page, which is I am
 1
     informed by Ms. Paulson herself that she operates. In certain tweets, Ms. Paulson has interacted
 2
     with Ms. Lori Ann Barnhart, and vice versa. In one tweet, Ms. Paulson refers to an account that I
 3
     believe belongs to Ms. Barnhart (Lori Ann/ @bloodtall) as one of her “fiercest and loyalist”
 4
     supporters. Below are some screenshots of tweets that I obtained from my Twitter account:
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17
18

19

20

21

22

23

24          12.    Below are screenshots of additional tweets that I obtained from my Twitter
25   account showing a relationship between Lori Ann Barnhart (@Bloodtall) and Katie Joy Paulson
26

                                                      CARROLL, BIDDLE, & BILANKO, PLLC
     DECLARATION OF KIM FULMER-7                                 1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                                             Seattle, WA 98104
            Case 2:20-cv-01606-BJR Document 27-3 Filed 12/23/20 Page 8 of 13




     (@woacbofficial). The screenshot of the first tweet is from May 2020 and the second screenshot
 1
     is from a tweet from November 6, 2020.
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17
18

19

20

21

22

23

24

25
26

                                                     CARROLL, BIDDLE, & BILANKO, PLLC
     DECLARATION OF KIM FULMER-8                               1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                                           Seattle, WA 98104
             Case 2:20-cv-01606-BJR Document 27-3 Filed 12/23/20 Page 9 of 13




            13.     I have also obtained screenshots of other tweets from Lori Ann Barnhart’s Twitter
 1
     page @bloodtall wherein Ms. Barnhart publicly displays her support of Ms. Paulson in her page
 2
     description and in her tweets. In a screenshot of one tweet from June 20, 2020, Ms. Barnhart
 3
     defends Ms. Paulson against internet trolls – a subset of people that harass others on the internet:
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17
18

19

20

21

22
            14.     I have also observed a video published on December 8, 2020 on Ms. Paulson’s
23
     YouTube channel named Without a Crystal Ball wherein Ms. Paulson is featured. The name of
24
     the video I viewed is “Lori Loughlin's Daughter Olivia Jade's Says She Didn't Know It Was
25
     Wrong to Cheat to Get Into USC,” and can be found at https://youtu.be/z97KQgkMWGQ. Ms.
26

                                                        CARROLL, BIDDLE, & BILANKO, PLLC
     DECLARATION OF KIM FULMER-9                                   1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                                               Seattle, WA 98104
           Case 2:20-cv-01606-BJR Document 27-3 Filed 12/23/20 Page 10 of 13




     Paulson is seen in this video at the 12:51 time mark sharing her computer screen for all of
 1
     her viewers to see. At the 12:51 time mark, Ms. Paulson shows all her viewers her Twitter
 2
     page screen, which has a list of people with whom Ms. Paulson was communicating
 3
     privately through Twitter’s direct message feature. This direct message list that Ms.
 4
     Paulson showed all of her viewers contains Ms. Barnhart’s name and account on the
 5
     bottom, and information showing that Ms. Paulson and Ms. Barnhart were conversing
 6
     privately with one another as late as December 2, 2020. The following is a true and correct
 7
     screenshot of the 12:51 time mark of the aforementioned video from Ms. Paulson’s
 8
     YouTube channel where in Ms. Paulson shows her Twitter computer direct message list,
 9
     with Ms. Barnhart’s direct message information disclosed at the bottom right corner:
10

11

12

13

14

15

16

17
18

19

20

21

22

23

24          15.    In addition to Ms. Barnhart making threats involving violence, I was disturbed to
25   discover in my investigation of Ms. Barnhart that she had criminal charges involving acts of
26

                                                     CARROLL, BIDDLE, & BILANKO, PLLC
     DECLARATION OF KIM FULMER-10                              1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                                           Seattle, WA 98104
            Case 2:20-cv-01606-BJR Document 27-3 Filed 12/23/20 Page 11 of 13




     violence filed against her in the State of Washington. Based upon this discovery and the prior
 1
     threats that Ms. Barnhart has made against me personally and others generally, I have been, and
 2
     continue to be in reasonable fear for my and my family’s personal safety, from both Ms.
 3
     Barnhart and Ms. Paulson, as it is my personal observation that Ms. Paulson intentionally
 4
     instructs, encourages, and/or condones Ms. Barnhart’s harassment and intimidation of Ms.
 5
     Paulson’s perceived enemies. Attached hereto as Exhibit “1” is a true and correct copy of
 6
     redacted charging documents against Lori Ann Barnhart from 2012 obtained from the Superior
 7
     Court of Washington Snohomish County, which are publicly on the Court’s website at:
 8
     https://snohomishcountywa.gov/197/Superior-Court.
 9

10

11          I declare under penalty of perjury under the laws of the United States of America that the
12   forgoing is true and correct.
13

14          SIGNED on December 19, 2020.
15

16

17
                                                         Kim Fulmer
18

19

20

21

22

23

24

25
26

                                                      CARROLL, BIDDLE, & BILANKO, PLLC
     DECLARATION OF KIM FULMER-11                               1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                                            Seattle, WA 98104
Case 2:20-cv-01606-BJR Document 27-3 Filed 12/23/20 Page 12 of 13




                      EXHIBIT “1”
        Case 2:20-cv-01606-BJR Document 27-3 Filed 12/23/20 Page 13 of 13

    '                                                         r I    r-· \l
                                                         F    \L     r: l.--




                                  SUPERIOR COURT OF WASHINGTON
                                      FOR SNOHOMISH COUNTY
                             JTON,

                                      Plaintiff,               No. 12-1-01609-1
         v.
                                                               SUMMONS
BARNHART, LORI ANN

                       Defendant.
THE STATE OF WASHINGTON TO:

         LORI ANN BARNHART

         STANWOOD, WA

             You are hereby charged with a criminal offense by Information on file in this court.
             THEREFORE, in the name of the State of Washington, you are commanded to appear on
AUGUST 13, 2012, at 3:00 PM, for Arraignment Hearing. Report to Room 304, 3rd Floor, Snohomish
County Courthouse, 3000 Rockefeller Ave., Everett, Washington.
                                                                                                  1
                                                                                                         ''''" ,,,,,,,,
                                                                                                      ~~!9R.
         FAILURE TO APPEAR WILL RESULT IN A WARRANT BEING ISSUED FOR ~'i'!~of?or:',,
                                                                                                ...
                                                                                              ~ ~ ~.. ...           ....
                                                                                                                       ~~-:;.
I hereby certify that I deposited in the United States   Sonya Kraski, Snohomish Co,£1n Y.·cter                          •   ~
mail a properly addressed envelope directed to the       ex-officio Clerk of this Court. ~~:·
above name and address containing a copy of the                                         ~ : _J ~
attached information and this summons directing          By ~:::::..-).'-f.'...l.!.:.::;:::::::!i:-L~~~~::::::::~~
appearance in Superior Court on the above-
mentioned date.                                          Issued:

Name or   10#~ 0-----' ~
DATED:        :cr'1-:l-m
IF YOU WANT TO HAVE A LAWYER TO REPRESENT YOU IN THIS CASE. YOU SHOULD APPEAR IN COURT WITH YOUR
LAWYER ON THE DATE INDICATED ABOVE. IF YOU CANNOT AFFORD A LAWYER AND BELIEVE YOU MAY BE ELIGIBLE
FOR A LAWYER APPOINTED AT PUBLIC EXPENSE. YOU SHOULD AS SOON AS POSSIBLE. CONTACT THE DEPARTMENT
OF ASSIGNED COUNSEL AT 3000 ROCKEFELLER RM C103. EVERETT, WASHINGTON AT (425-388-3500) 8:30AM TO 11:45
AM AND 1:00PM TO 4:00PM. A S10.00 SCREENING FEE WILL BE ASSESSED AT THE TIME YOUR ELIGIBILITY FOR
APPOINTED COUNSEL IS DETERMINED. THAT FEE MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES. YOU SHOULD
CONTACT YOUR LAWYER OR THE DEPARTMENT OF ASSIGNED COUNSEL AT LEAST 24 HOURS IN ADVANCE.




Summons Page 1                                                                  Snohomish County P rosecuting Attorney
St. v. BARNHART. LORI ANN                                                 S:\Felony\Forms\Charging\summons_pkg.dotx
PA #1        Saved 7/19/ 12!218112)                                                                     VIO/TSD(jam
